Title: From George Washington to Betty Washington Lewis, 8 April 1792
From: Washington, George
To: Lewis, Betty Washington



My dear Sister,
Philadelphia April 8th 1792.

If your Son Howell is living with you, and not usefully employed in your own Affairs; and should incline to spend a few months with me, as a writer in my Office (if he is fit for it) I will allow him at the rate of Three hundred dollars a year, provided he is diligent in discharging the duties of it from breakfast until dinner—Sundays excepted.
This sum will be punctually paid him and I am particular in declaring beforehand what I require, and what he may expect, that there may be no disappointment, or false expectations on either side. He will live in the family in the same manner his brother Robert did. If the offer is acceptable he must hold himself in readiness to come on immediately upon my giving him notice.
I take it for granted that he writes a fair & legible hand, otherwise he would not answer my purpose; as it is for recording letters, and other papers I want him. That I may be enabled to judge of his fitness let him acknowledge the receipt of this letter with his own hand, and say whether he will accept the offer here made him, or not. If he does, & I find him qualified from the specimen he gives in his letter I will immediately desire him to come on which he must do without a moments delay, or I shall be obliged to provide another instead of him.
Mrs Washington unites with me in best wishes, and love for you and yours and I am—My dear Sister Your most Affecte Brother

Go: Washington

